     Case 8:15-cv-02034-JVS-JCG Document 1142 Filed 05/18/21 Page 1 of 3 Page ID
                                     #:79137



1
2
3
4
5
6
7
8
9
10
11                IN THE UNITED STATES DISTRICT COURT
12
                FOR THE CENTRAL DISTRICT OF CALIFORNIA

13
14
     NATURAL-IMMUNOGENICS                  Case No. 8:15-cv-02034-JVS (JCG)
     CORP.,
15                                         ORDER DENYING PLAINTIFF
16                     Plaintiff,          NIC’S LR 79-5.2.2(b) APPLICATION
           v.                              RE SEALING OF EXHIBITS AND
17                                         DOCUMENTS IN SUPPORT OF
18   NEWPORT TRIAL GROUP, et al.,          NIC’S OPPOSITION TO
                                           DEFENDANT KNOWLES’ MOTION
19                    Defendants.          FOR SUMMARY JUDGMENT
20
21
22
     ___________________________________
23
24
25
26
27
28


                                       ORDER
     Case 8:15-cv-02034-JVS-JCG Document 1142 Filed 05/18/21 Page 2 of 3 Page ID
                                     #:79138



1          Plaintiff’s Application for Leave to File Under Seal (“Plaintiff’s
2    Application”) having been read and considered, the Court finds that such
3    Application should be DENIED as follows:
4          Defendant Victoria Knowles filed a motion for summary judgment on Count
5    I. See Dkt. 1106. NIC filed an Opposition to that motion. See Dkt. 1131. In
6    conjunction with that Opposition, Plaintiff filed an Application to File Under Seal
7    Documents Supporting NIC’s Opposition to Defendant Knowles’ Motion for
8    Summary Judgment. Local Rule 79-5.2.2(b) required Plaintiff to submit certain
9    files under seal that were marked “confidential” by parties and non-parties. Under
10   Local Rule 79-5.2.2(b), those interested parties have the burden to show why their
11   information should be sealed.
12         There is a “strong presumption in favor of access to court records.” Ctr. For
13   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (internal
14   citation and quotation omitted). For records attached to a dispositive motion, “those
15   who seek to maintain the secrecy of documents attached to dispositive motions must
16   meet the high threshold of showing that ‘compelling reasons’ support secrecy.”
17   Kamakana v. City & Cty. Of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). Having
18   considered all relevant submissions, the Court hereby finds no compelling reasons
19   to seal documents submitted in support of Plaintiff’s opposition to Defendant
20   Knowles’ Motion for Summary Judgment.
21
22         ///
23
24         ///
25
26         ///
27
28


                                           ORDER
     Case 8:15-cv-02034-JVS-JCG Document 1142 Filed 05/18/21 Page 3 of 3 Page ID
                                     #:79139



1          IT IS HEREBY ORDERED that all documents supporting NIC’s
2    Opposition to Defendant Knowles’ Motion for Summary Judgment shall be filed to
3    the public docket without redaction within two days of this order.
4
5          IT IS SO ORDERED.
6
7    DATED: 5/18/21
8
9                                          _________________________________
10                                         HON. JAMES V. SELNA
                                           DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          ORDER
